Citation Nr: 1645967	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-08 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity.

5.  Entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1957 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of December 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The December 2011 rating decision denied service connection for kidney stones.  The September 2014 rating decision granted service connection for neuropathy, sciatic nerve, left lower extremity; neuropathy, femoral nerve, left lower extremity; neuropathy, sciatic nerve, right lower extremity; and neuropathy, femoral nerve, right lower extremity and assigned initial ratings of 10 percent, effective May 6, 2014, for each of these disabilities.

This case was previously before the Board in March 2015, when entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II, was denied, and the issues of entitlement an initial rating in excess of 10 percent, each, for service-connected neuropathy of the sciatic nerve for the left lower extremity and the right lower extremity, and entitlement an initial rating in excess of 10 percent, each, for service-connected neuropathy of the femoral nerve for the left lower extremity and the right lower extremity, were remanded for additional development.  

In August 2015, the Board again remanded the issues pertaining evaluations assigned for the Veteran's neuropathy of the bilateral lower extremities for compliance with the March 2015 Board remand.  These matters now returned to the Board for appellate review. 

The Veteran appealed the March 2015 Board decision denial of entitlement to service connection for kidney stones to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court vacated the Board's decision as to this issue and remanded the matter to the Board for further proceedings.  It now returns to the Board for appellate review.  

In February 2016, the Veteran filed VA 26-1880, Request for a Certificate of Eligibly for VA Home Loan Benefits, and in August 2016, the Veteran filed a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder; these issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At all relevant times, the Veteran's neuropathy, sciatic nerve, left lower extremity, has resulted in numbness, pain, paresthesias and/or dysesthesias demonstrating no worse than mild incomplete paralysis.

2.  At all relevant times, the Veteran's neuropathy, sciatic nerve, right lower extremity has resulted in numbness, pain, paresthesias and/or dysesthesias demonstrating no worse than mild incomplete paralysis.

3.  At all relevant times, the Veteran's neuropathy, femoral nerve, left lower extremity has resulted in numbness, pain, paresthesias and/or dysesthesias demonstrating no worse than mild incomplete paralysis.

4.  At all relevant times, the Veteran's neuropathy, femoral nerve, right lower extremity has resulted in numbness, pain, paresthesias and/or dysesthesias demonstrating no worse than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for neuropathy, sciatic nerve, left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8720 (2015).

2.  The criteria for an initial rating in excess of 10 percent for neuropathy, sciatic nerve, right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8720 (2015).

3.  The criteria for an initial rating in excess of 10 percent for neuropathy, femoral nerve, left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8726 (2015).

4.  The criteria for an initial rating in excess of 10 percent for neuropathy, femoral nerve, right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8726 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appeal for higher initial ratings of neuropathy of the sciatic nerve for the left lower extremity and the right lower extremity, and neuropathy of the femoral nerve for the left lower extremity and the right lower extremity, arose from a disagreement with the evaluation assigned following the grant of service connection for the claims.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA obtained the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  Additionally, in pertinent part, the March 2015 and August 2015 Board remands directed that the Veteran be requested to identify all medical providers, to include E. M., D. O., and the family doctor referenced in the February 2015 substantive appeal, for the disabilities at issue, and to complete and return provided VA Forms 21-4142, Authorization and Consent to Release Information.  An October 2015 letter to the Veteran provided him with a VA Form 21-4142 and requested identification of any medical providers; however, the Veteran did not respond to this request.  As such, another remand to obtain such records is not warranted.

Additionally, VA satisfied the duty to assist the Veteran by providing a Diabetic Sensory-Motor Peripheral Neuropathy examination to the Veteran in September 2014.  The September 2014 VA examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints with respect to his bilateral peripheral neuropathy.  The examination report provided sufficient detail as to the severity of the Veteran's service-connected bilateral peripheral neuropathy and addressed the disabilities in the context of the rating criteria.  Thus, the Board concludes that this examination is adequate for evaluation purposes for the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Having thus established that eliciting additional records, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  Furthermore, as discussed above, there has already been substantial compliance with the Board's March 2015 and August 2015 remand directives with respect to obtaining medical records, and thereafter, the claim was readjudicated in a November 2015 supplemental statement of the case.  See Stegall, 11 Vet. App. at 271.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Merits of the Claims

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Effect of Veteran's Lay Opinions on Ratings

The Board recognizes that the evidence supporting the Veteran's claims for higher ratings for disabilities includes his statements regarding the severity of his disabilities, particularly pain.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria which in part involve the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and inguinal area.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis. 

Competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the September 2014 VA examiner who examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings directly address the criteria under which each disability is evaluated.  As such, the Board finds this evidence to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Veteran is service-connected for neuropathy, sciatic nerve, for the bilateral lower extremities at 10 percent each.  He is also service-connected neuropathy, femoral nerve, for the bilateral lower extremities at 10 percent each.  In each instance, the Veteran contends the rating assigned does not reflect the level of severity of the peripheral neuropathy in each extremity.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).

The Veteran's neuropathy of the sciatic nerve for the left and right lower extremity is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8720, which evaluates neuralgia of the sciatic nerve.  Diagnostic Codes 8520 and 8720, rate neuropathy and neuralgia, respectively, associated with the sciatic nerve.  Mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a.

Also relevant to this case, Diagnostic Codes 8526 and 8726 rate neuropathy and neuralgia, respectively, associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of anterior crural (femoral) nerve.  A 40 percent rating requires evidence of complete paralysis.  When there is complete paralysis, there is paralysis of the quadriceps extensor muscles.  Id.

In his May 2014 claim, the Veteran stated he was diagnosed with moderate to severe diabetic nerve damage to his left leg and foot and described severe pain and tingling.  

A June 2014 medical letter from, E. M., D. O, stated in relevant, part that despite good control of his diabetes, the Veteran continued to have issues with burning pain and numbness especially in his left lower leg and foot and that he was currently receiving Neurontin for it which made the pain tolerable.

During a September 2014 VA Diabetic Sensory-Motor Peripheral Neuropathy examination report, the Veteran reported tingling, numbness, and burning with pain in both feet and legs for the past year.  The September 2014 VA examiner noted the Veteran experienced, with respect to his right and left lower extremities, constant pain (may be excruciating at times), intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness, all which were characterized as mild.  With respect to light touch/monofilament testing the results for the ankle/lower leg and foot/toes were decreased bilaterally.  Cold sensation was also decreased for the right and left lower extremities.  Vibration sensation and position sense were normal for the right and left lower extremities.  The Veteran was found not to have muscle atrophy or trophic changes.  The September 2014 VA examiner found the Veteran had right and left lower extremity diabetic peripheral neuropathy of the sciatic nerve which was characterized as mild incomplete paralysis bilaterally.  The September 2014 VA examiner found the Veteran had right and left lower extremity diabetic peripheral neuropathy of the femoral nerve which was characterized as mild incomplete paralysis bilaterally.  The Veteran was also found to have normal bilateral knee extension, normal bilateral knee flexion, normal bilateral ankle plantar flexion and normal bilateral ankle dorsiflexion.  The Veteran also had normal deep tendon reflexes for the bilateral knee and ankle.  The September 2014 VA examiner did not indicate any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions listed in the diagnosis section.

In his October 2014 notice of disagreement, the Veteran argued that he had severe pain which necessitated medication, and as such, there must be moderate to severe nerve damage present.  In a December 2014 statement the Veteran reiterated that he experienced severe pain and that there was no cure for his disabilities.  He also argued that the September 2014 VA examination was inadequate it was performed by a medical doctor rather than a neurologist and did not encompass all necessary testing.  

Analysis

The Veteran has consistently reported that he experiences severe pain.  However, as noted above, the September 2014 VA examination report characterized the Veteran's right and left lower extremity neuropathy of the sciatic nerve as mild incomplete paralysis bilaterally and his right and left lower extremity neuropathy of the femoral nerve as mild incomplete paralysis bilaterally.  Based on the above evidence and considering the clinical findings, no more than mild incomplete paralysis under the relevant diagnostic codes are shown for each lower extremity disability during the relevant rating period.  The Board therefore finds that an evaluation in excess of 10 percent for neuropathy, sciatic nerve, of the right and left extremities and an evaluation in excess of 10 percent for neuropathy, femoral nerve, of the right and left extremities are not warranted at any time.  The evidence reflects that the Veteran had symptoms of pain, and numbness, tingling, among other complaints, but had normal vibration sensation and position sense in his lower extremities.  The September 2014 VA examiner also found normal bilateral knee extension, normal bilateral knee flexion, normal bilateral ankle plantar flexion, normal bilateral ankle dorsiflexion and normal deep tendon reflexes for the bilateral knee and ankle.  The Veteran had normal muscle tone with no muscle atrophy and no joint movement that was affected by the Veteran's nerve disabilities. 

Further, the Board notes that the Veteran's reported neurological symptoms, such as constant pain, intermittent pain, numbness and paresthesias and/or dysesthesias, as noted on the September 2014 VA examination report, were characterized as mild.  While the Veteran is competent to report the symptoms he experiences, such pain, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation of 10 percent for neuropathy of the sciatic and femoral nerves in each leg at all relevant times.  

As noted above, the Veteran has challenged the accuracy of the September 2014 VA examination report.  The Board rejects the Veteran's contentions that the September 2014 examiner did not provide full or adequate testing, as the Board finds there is no evidence of such.  Furthermore, the Veteran appears to be raising a general challenge to the professional competence of the examiner.  However, the Board is entitled to presume the competency of the September 2014 VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

Finally, there is no evidence of moderate or severe incomplete paralysis or complete paralysis of the sciatic or femoral nerves; complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers entire dorsum of the foot and toes.  The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves, including impairment of the external popliteal nerve, musculocutaneous nerve, the interior popliteal nerve, the anterior tibial nerve, the posterior tibial nerve, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, or the ilio-inguinal nerve.  Therefore, a separate rating for the other additional individual nerves of the left leg or the right leg under their appropriate diagnostic code is not warranted.  As such, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent, each, for the Veteran's neuropathy of the sciatic nerve and the femoral nerve for the bilateral lower extremities.

In sum, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent, each, for the Veteran's neuropathy, sciatic nerve, of the right and left lower extremities or for neuropathy, femoral nerve, of the right and left lower extremities.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the symptoms of the Veteran's service-connected neuropathy of the sciatic nerve for the left lower extremity and the right lower extremity, and neuropathy of the femoral nerve for the left lower extremity and the right lower extremity, are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported pain, numbness, tingling, burning, paresthesias and/or dysesthesias, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting additional disability under the assigned disability codes.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  For the above reasons, the Board declines to remand this issue for consideration of an extra-schedular evaluation.

Total Disability Based Upon Individual Unemployability (TDIU)

A claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the September 2014 VA examination, the Veteran's neuropathy of the bilateral lower extremities had a functional impact on his physical and sedentary employment, as such limited the Veteran's ability to lift, carry and move heavy objects as well as to stand for long period or walk distances.  However, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected neuropathy of the sciatic nerve for the left lower extremity and the right lower extremity, and neuropathy of the femoral nerve for the left lower extremity and the right lower extremity, render him unable to secure or follow a substantially gainful occupation.  Accordingly, a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, sciatic nerve, right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected neuropathy, femoral nerve, right lower extremity is denied.


REMAND

Consistent with the Court's May 2016 Memorandum Decision, the Board has determined that remand of the Veteran's claim of entitlement to service connection for kidney stones, to include as secondary to service-connected diabetes mellitus, type II, is appropriate.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In the May 2016 Memorandum Decision, the Court found the Board misstated the content of a July 2011 medical nexus opinion to which it assigned weight and failed to adequately explain why it gave weight to one medical opinion stating that there was insufficient medical literature to support a causal relationship between diabetes and kidney stones over another medical opinion stating there were numerous articles supporting such a relationship.  Specifically, at issue was the July 2011 VA examiner's statement that not enough studies had been done to support a causal relationship between diabetes mellitus, type II, and kidney stones, which was not reconciled with the apparent conflict with the January 2012 statement, from E. M., D. O, with enclosed citations, that multiple articles in the literature showed an increased risk of nephrolithiasis for diabetes mellitus patients.

Consequently, a VA opinion is needed prior to further consideration of the claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from the July 2011 VA examiner, or an appropriate substitute.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

Based on a review of the evidence, and with consideration of the January 2012 private medical letter from E. M., D. O, the examiner must provide an opinion as to whether the Veteran's kidney stones are caused or permanently worsened by service-connected diabetes mellitus, type II.  The examiner should specifically address the January 2012 statement, from E. M., D. O, with enclosed citations, that multiple articles in the literature showed an increased risk of nephrolithiasis for diabetes mellitus patients.

A complete rationale should be given for all opinions and conclusions expressed in the report.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


